Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Bridge on 08/13/21.

The application has been amended as follows: 

Claims 1-30.  (Cancelled)  

31.  (Previously Presented)  The method of claim 72, wherein the frame defines an air inlet upstream of the filter media and the filter house interface, the air inlet forming one of the sides of the shipping container.

32.  (Previously Presented)  The method of claim 31, further comprising:
covering, with a cover, the air inlet during shipment of the filter; and 
moving the cover to expose the filter house for mounting the filter to the filter mounting interface.



35.  (Currently Amended)  The method of claim 72, wherein the filter weighs at least 50 lbs in a clean state.

36.  (Currently Amended)  The method of claim 72, wherein filter house module is a hub arrangement including a plurality of filter mounting interfaces fluidly communicating with a clean air volume; 
further including a plurality of filters, each filter including a filter house interface that mates with a corresponding one of the filter mounting interfaces;
further including, transitioning, with the filter positioning unit, the filters into a corresponding mounting position with the corresponding filter house interface adjacent the corresponding filter mounting interface to attach the filters to the filter house module.

37.  (Cancelled)  

38.  (Previously Presented)  The method of claim 36, further comprising:
transitioning at least one isolation unit positioned downstream from at least one of the filter mounting interfaces between a blocking position in which the isolation unit prevents air flow through the corresponding filter mounting interface and an open position that allows for air flow through the corresponding filter mounting interface; 
removing the filter mounted to the filter mounting interface with the isolation unit in the blocking position; and 
permitting air to flow through at least one other filter mounting interface to continue to allow filtered air to flow through the filter house module.

39-42.  (Canceled) 

43.  (Currently Amended)  The method of claim 72, wherein the filter mounting interface and filter house interface have first and second lateral dimensions that are perpendicular to one another as well as perpendicular to the flow of air through the filter mounting interface and filter house interface, each of the first and second lateral dimensions being at least 5 feet.

44.  (Currently Amended)  The method of claim 72, wherein the shipping container generally defines a first pair of spaced apart and parallel rectangular sides with each side having dimensions of at least five feet by five feet; a second pair of spaced apart and parallel rectangular sides with each side having dimensions of at least five feet by 15 feet, the second pair of spaced apart and parallel rectangular sides extending perpendicularly between the first pair of spaced apart and parallel rectangular sides; a third pair of spaced apart and parallel rectangular sides with each side having dimensions of at least five feet by 15 feet, the third pair of spaced apart and parallel rectangular sides extending perpendicularly between the first pair of spaced apart and parallel rectangular sides and extending perpendicularly between the second pair of spaced apart and parallel rectangular sides.

45-47. (Cancelled)  

48.  (Currently Amended) The method of claim 72, wherein the filter media has at least 800 square feet of filter media.

49.  (Cancelled) 

50.  (Previously Presented)  The method of claim 48, further comprising maintaining filter media in a constant position relative to the frame defined by the shipping container 

51.  (Currently Amended)  The method of claim 72, wherein the filter house module defines a clean air volume downstream of the filter mounting interface, the clean air volume having a depth that is generally parallel to a flow of clean air through the filter mounting interface, the filter having a dimension parallel to the depth of the clean air volume when mounted to the filter house module, the dimension of the filter being less than the depth of the clean air volume.  

52.   (Currently Amended)  The method of claim 72, wherein the filter house module is formed as an intermodal shipping container.

53-71. (Cancelled)  

72.  (Currently Amended)  A method of distributing a filter for use with a filter house module, the method comprising:
	shipping a filter to a site having a filter house module, the filter comprising a frame and filter media secured to the frame, the frame being formed at least in part by a shipping container for shipping the filter;
mounting the filter to the filter house module with at least a portion of the shipping container remaining attached to the filter media and mounted to the filter house module;
determining that the filter needs to be replaced;
delivering a replacement filter with a trailer;
replacing the filter with the replacement filter;
wherein replacing the filter with the replacement filter uses a filter positioning unit such that the filter and replacement filter need not be manually handled by the service personnel;
wherein:
the filter house module defines a filter mounting interface; 
the filter including a filter house interface that mates with the filter mounting interface;
transitioning the filter into a mounted position adjacent the filter house module with the filter house interface adjacent the filter mounting interface to attach the filter to the filter house module;
wherein: 
the filter positioning unit is one of:
a mechanical lift that forms part of the trailer used to deliver the filter; or
a forklift that is truck-mountable to the trailer used for delivering the replacement filter; and
the step of mounting the filter includes raising the filter from an unmounted position to a mounted position to engage the filter with the filter mounting interface.

73.  (Currently Amended)  The method of claim 72, further comprising: 
removing the filter from the filter house module; 
shipping, at least the frame, to a reconditioning facility;
removing spent filter media from the frame; 
replacing the filter media with new filter media to form a refurbished filter; and
using the refurbished filter as the replacement filter to filter air.


monitoring the filter while in use in the filter house module;

communicating the need to replace the filter to service personnel;
dispatching service personnel with the replacement filter.


75.  (Original)  The method of claim 73, analyzing the filter at the reconditioning facility.

76.  (Original)  The method of claim 75, wherein the step of communicating the need to replace the filter sends information to a central service center; wherein the central service center dispatches the service personnel with the replacement filter. 

77-81. (Canceled)
82. 	(Currently Amended)	The method of claim 72, further comprising:
monitoring the filter while in use in the filter house module;

communicating the need to replace the filter to service personnel;
dispatching service personnel the replacement filter
83.	(Canceled)
84.  (Currently Amended)  The method of claim 82, wherein the filter house module has a plurality of filters mounted thereto; 
further comprising isolating the filter being replaced such that no air passes through the filter being replaced but continuing to allow air to pass through at least one 

85.  (Original)  The method of claim 72, wherein the filter has a width of at least three feet, a height of at least three feet and a length of at least three feet and has a weight of  150 kg.

86-87.  (Cancelled)  

88.  (Original)  The method of claim 72, wherein the shipping container is an intermodal shipping container.

89-91.  (Cancelled)  

92.  (Currently Amended)  The method of claim 72, wherein the replacement filter is a refurbished filter that had been previously in service;
further comprising forming the replacement filter including refurbishing a previously used filter to form the replacement filter
wherein the step of refurbishing includes reusing a frame member of the previously used filter and installing new filter media within the reused frame member. 

93.  (Cancelled)


Drawings
The drawings were received on 04/30/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 72 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 31-32, 35-36, 38, 43-44, 48-52, 73-76, 82, 84-85, 88 and 92 depend on claim 72; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DUNG H BUI/           Primary Examiner, Art Unit 1773